RESCRIPT
CAPOTOSTO, J.
The plaintiff recovered a verdict of $281.60 in an action for assault and battery against the defendant, a police officer of the City of Providence. The defendant moves for a new trial.
The assault in question occurred after midnight on August 3, 1923, in the vicinity of Hawes and Charles streets. The evidence was conflicting. The plaintiff claimed that it was an unprovoked assault; the defendant justified the use of force on the ground of plaintiff’s disobedience and resistance. In finding for the plaintiff in the sum of $281.60 the jury apparently refrained from imposing punitive damages in a case which would have justified their imposition if the plaintiff’s account were accepted in its entirety.- Likewise, the jury by its verdict repudiated the defendant’s claim that he was without fault. Its finding in effect is that more force was used by the officer than the reasonable necessities of the occasion required. This conclusion is amply supported by the weight of the evidence.
Motion for new trial denied.